MEMORANDUM**
Firpo W. Carr appeals pro se from the district court’s denial of his Fed.R.Civ.P. 60(b) motion seeking reconsideration of the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that he was improperly detained by a police officer based on his race. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the denial of a Rule 60(b) motion for abuse of discretion, Maraziti v. Thorpe, 52 F.3d 252, 253 (9th Cir.1996), and affirm.1
The newly discovered evidence submitted in support of Carr’s Rule 60(b) motion did not raise any genuine issues of material fact to warrant reconsideration of the district court’s order granting summary judgment for Officer Sawall. See Cel-A-Pak v. California Agr. Labor Relations Bd., 680 F.2d 664, 668-69 (9th Cir.1982); cf. Washington v. Lambert, 98 F.3d 1181, 1185-90 (9th Cir.1996) (setting forth factors converting a lawful investigatory stop into an arrest). Moreover, the district court did not abuse its discretion by refusing to reconsider the stipulated dismissal of defendant Chief Nichols because the affidavits did not establish any injury to Carr. See Quintanilla v. City of Downey, 84 F.3d 353, 355-56 (9th Cir.1996) (noting that “an individual may recover [against a public entity] only when that individual’s federal rights have been violated”).
We reject Carr’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because Carr’s motion for reconsideration was filed more than ten days after entry of judgment, we do not have jurisdiction to review the grant of summary judgment. Maraz-iti, 52 F.3d at 253.